11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Chester Arther Hall Jr.,                       * From the 441st District Court
                                                 of Midland County,
                                                 Trial Court No. CR52855.

Vs. No. 11-19-00402-CR                         * September 3, 2020

The State of Texas,                            * Memorandum Opinion by Stretcher, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Stretcher, J., and Wright, S.C.J.,
                                                 sitting by assignment)
                                                 (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgments below. Therefore, in accordance with this court’s opinion,
we reverse the judgment of the trial court as to Count I, and we render a judgment
of acquittal as to that count. We modify the trial court’s judgment as to Count II,
the order to withdraw funds, and the bill of cost so as to delete the imposition of the
court-appointed attorney’s fees in the amount of $750 and the court reporter’s
record fee of $509.50. As modified, we affirm the judgment of the trial court as to
Count II.